DETAILED ACTION
Claim(s) 1-34 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-32 of U.S. Patent No. 11,064,494. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of Instant Application
Claim 1 of US Patent No. 11,064,494
1. A method comprising:
1. A method comprising:
transmitting, by a wireless device via a plurality of symbols of a time interval and via a first cell of a cell group, a packet, wherein
transmitting, by a wireless device via a plurality of symbols of a first time interval and via a first cell of a cell group, a packet wherein:
the plurality of symbols of the time interval comprises a last symbol of the time interval; and a scheduled transmission of a sounding reference signal (SRS), in the last symbol of the time interval, overlaps in time with the packet, wherein the scheduled transmission of the SRS is via a second cell of the cell group;
the plurality of symbols of the first time interval comprises a last symbol of the first time interval; and the wireless device has sufficient power to transmit, via a second cell of the cell group, a sound reference signal (SRS), in the last symbol of the first time interval and overlapping in time with the packet; and
and based on determining that the wireless device is configured for more than one cell group, transmitting the SRS
based on determining whether the wireless device is configured for more than one cell group:
Transmitting the SRS, if the wireless device is configured for more than one cell group; and

dropping the SRS, if the wireless device is not configured for more than one cell group






Claim 1 of US Patent No. 11,064,494 is narrower in scope than Claim 1 of the Instant Application, and anticipates all of limitations of claim 1 of the Instant Application.

Allowable Subject Matter
Claim(s) 1-34 would be allowable pending the resolution of the double patenting rejections set forth in the Instant Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476